Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-15 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2021 has been considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles Koch (Reg. No. 58669) on 8/24/2022.
The application has been amended as follows: 
Claim 4. The interposer of claim 1 in which contact points on the first face of [[the]] a substrate are directly connected with the through silicon input vias and through silicon output vias.

Claim 5. The interposer of claim 1 in which contact points on the second face of [[the]] a substrate are directly connected with the through silicon input vias and through silicon output vias.

Claim 8. The interposer of claim 1 including second multiplexer circuitry having a first input coupled with the through silicon input vias, a second input, a control input, and an output coupled with the through silicon input vias of the integrated circuit [[die;]] die.

Claim 15. The interposer of claim 1 including: a first die carrying functional circuitry coupled to the contact points on the second face; and a second die mounted on the first die.

The following is an examiner’s statement of reasons for allowance:
As per independent claim 1, the prior arts do not teach (b) first multiplexer circuitry having a first input coupled with the through silicon input vias, a second input, a control input, and an output; (d) stimulus generator circuitry having a control input, a stimulus output coupled with the second input of the first multiplexer, and a stimulus select input; and (e) test access port circuitry having a test data input, a test clock input, a test mode select input, and a test data output, the test access port circuitry having control leads coupled to the first multiplexer and the stimulus generator and having a stimulus select output coupled to the stimulus select input.

The prior art Sobhani (US 5455518) teaches an integrated circuit testing system for testing small quantities of integrated circuit die. The testing system includes an integrated circuit tester and a base printed wiring board interface that physically and electrically interfaces thereto. A die holder that holds an integrated circuit die is coupled to the base printed wiring board interface. A flexprint structure including first and second flexible contact structures is provided that electrically connect to the base printed wiring board interface, to pads on the integrated circuit die, and to each other to provide for electrical connection between the tester and the die. A plurality of alignment pins are provided for aligning the first and second flexible contact structures to each other and to the pads on the integrated circuit die. The present system is specifically designed for testing low quantities of small and large die, such as application specific integrated circuits (ASIC), without attaching the die to a substrate and wire bonding it for test purposes. The testing system is versatile in that it can test a variety of pad patterns on the die. The system is relatively low cost and has a low cost per operation. Furthermore, the system provides for high test accuracy and good quality contact to the die (abstract).
However Sobhani does not explicitly teach (b) first multiplexer circuitry having a first input coupled with the through silicon input vias, a second input, a control input, and an output; (d) stimulus generator circuitry having a control input, a stimulus output coupled with the second input of the first multiplexer, and a stimulus select input; and (e) test access port circuitry having a test data input, a test clock input, a test mode select input, and a test data output, the test access port circuitry having control leads coupled to the first multiplexer and the stimulus generator and having a stimulus select output coupled to the stimulus select input as recited in independent claim 1.

Karimi et al. (US 6574762 B1) teaches that an integrated circuit device is disclosed having a boundary scan chain and a hardwired BIST unit that is configurable via the control circuitry for the boundary scan chain. In one embodiment, the device includes application logic, a BIST unit, a boundary scan chain, a register, and a test access port. The application logic is the logic that provides the intended function of the chip. The BIST unit is configured to apply test patterns to the application logic to verify its functionality. The boundary scan chain is configured to sample input signals to the application logic and to control output signals from the application logic. The register stores an operational mode parameter for the BIST. The test access port provides external access to the boundary scan chain and the register, and is configured to control a clock signal to the BIST unit in accordance with the BIST operational mode parameter (abstract).
However Karimi et al. do not explicitly teach (b) first multiplexer circuitry having a first input coupled with the through silicon input vias, a second input, a control input, and an output; (d) stimulus generator circuitry having a control input, a stimulus output coupled with the second input of the first multiplexer, and a stimulus select input; and (e) test access port circuitry having a test data input, a test clock input, a test mode select input, and a test data output, the test access port circuitry having control leads coupled to the first multiplexer and the stimulus generator and having a stimulus select output coupled to the stimulus select input as recited in independent claim 1.

Hoang et al. (US 6357026 B1) teach a system and method for detecting speed related defects in an electronic assembly includes application specific integrated circuits (ASICs) designed with registered I/O's to provide true at-speed testing of the electronic assembly. An interconnect test engine and a test access port controller control the generation of a progressive binary patterns. The test engine receives captured data from the other ASICs in response to the binary patterns. The method includes generating binary progressive scan patterns for the output registers of one ASIC that are scanned and captured at the input registers of another ASIC. The test results are stored in a multiple input shift register (MISR) where they can be accessed for examination and diagnostic evaluations (abstract).
However Hoang et al. do not explicitly teach (b) first multiplexer circuitry having a first input coupled with the through silicon input vias, a second input, a control input, and an output; (d) stimulus generator circuitry having a control input, a stimulus output coupled with the second input of the first multiplexer, and a stimulus select input; and (e) test access port circuitry having a test data input, a test clock input, a test mode select input, and a test data output, the test access port circuitry having control leads coupled to the first multiplexer and the stimulus generator and having a stimulus select output coupled to the stimulus select input as recited in independent claim 1.

Storey (A test methodology for VLSI chips on silicon, 1993, IEEE, Conference Paper, PP 359-368) teaches a methodology developed to test high performance VLSI CMOS ICs that have been mounted onto a multichip silicon substrate. After a brief description of the package technology itself, the necessary elements of an ideal test methodology are provided, along with a description of the drawbacks of existing methods. The test strategy developed, covering test from the wafer level, unpopulated substrate, and populated substrate, is then detailed (abstract).
However Storey does not explicitly teach (b) first multiplexer circuitry having a first input coupled with the through silicon input vias, a second input, a control input, and an output; (d) stimulus generator circuitry having a control input, a stimulus output coupled with the second input of the first multiplexer, and a stimulus select input; and (e) test access port circuitry having a test data input, a test clock input, a test mode select input, and a test data output, the test access port circuitry having control leads coupled to the first multiplexer and the stimulus generator and having a stimulus select output coupled to the stimulus select input as recited in independent claim 1.

Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 1 is allowable over the prior arts of record. Claims 2-15 are allowed because of the combination of additional limitations and the limitations listed above.

Thus, claims 1-15 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111                                                                                                                                                                                                        
/CYNTHIA BRITT/Primary Examiner, Art Unit 2111